Citation Nr: 1109437	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than November 20, 2003, for the grant of service connection for degenerative joint disease, left elbow, residual of left arm injury.

2.  Entitlement to an effective date earlier than November 20, 2003, for the grant of service connection for degenerative joint disease, left shoulder, residual of left arm injury.

3.  Entitlement to an initial evaluation in excess of 40 percent for degenerative joint disease, left elbow, residual of left arm injury.

4.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease, left shoulder, residual of left arm injury.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to September 1959 and from June 1960 to July 1960, with additional service in the Army National Guard from November 1958 to September 1960.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issues of entitlement to an initial evaluation in excess of 40 percent for degenerative joint disease, left elbow, residual of left arm injury, and entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease, left shoulder, residual of left arm injury, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  A Board decision denied entitlement to service connection for a left arm disorder in February 1998.

2.  Service connection for entitlement to service connection for a left elbow and left shoulder disorder was granted by a rating decision dated in December 2007, effective November 20, 2003.

3.  The Veteran's claim to reopen the issue of entitlement to service connection for a left arm disorder was received by VA on September 8, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 8, 2000 for a grant of service connection for degenerative joint disease, left elbow, residual of left arm injury, have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  The criteria for an effective date of September 8, 2000 for a grant of service connection for degenerative joint disease, left shoulder, residual of left arm injury, have been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, letters dated in March 2004 and July 2004 satisfied the duty to notify provisions.  An additional letter which addressed the assignment of effective dates was also provided to the Veteran in March 2006, after which the original service-connection claim was granted.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  With regard to the provision of a medical examination, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 491.

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

The effective date for an award of service connection is governed by 38 U.S.C.A. § 5110(a), which states that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110(a).  The date of entitlement to an award of service connection is the day following separation from active service, or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).  A final decision is binding based on the evidence then of record and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.105, 20.1100, 20.1104, 20.1400 (2010).

The Veteran filed a claim of entitlement to service connection for a left arm disorder in March 1992.  The claim was denied by an October 1992 rating decision, and the Veteran perfected an appeal as to the denial in January 1993.  Following a December 1995 remand, the Board denied the claim in February 1998.  The February 1998 Board decision is final.  38 C.F.R. § 20.1100.  Subsequently, the Veteran filed a claim alleging clear and unmistakable error (CUE) in the February 1998 Board decision.  A February 2000 Board decision denied the CUE claim.  The Veteran appealed the February 2000 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2002 memorandum decision, the Court vacated the February 2000 Board decision and remanded the CUE claim for further adjudication.  The CUE claim was then denied a second time by a March 2003 Board decision.  An appeal as to the March 2003 Board decision was dismissed by the Court in December 2003.  Accordingly, the March 2003 Board decision that did not find CUE in the February 1998 Board decision is final.

On November 20, 2003, VA received evidence from the Veteran's then representative to be considered as new and material evidence to reopen the issue of entitlement to service connection for a left arm disorder.  Thereafter, a December 2007 rating decision granted service connection for the disabilities on appeal and assigned effective dates of November 20, 2003 for both disabilities.

In a March 2008 notice of disagreement, the Veteran claimed that the effective date should be the date that his original claim for service connection was filed, December 11, 1991.  In a July 2010 hearing before the Board, the Veteran's representative claimed that the effective date should be the date following the Veteran's separation from military service, September 13, 1960.

However, both of these dates are inapplicable due to the finality of the February 1998 Board decision.  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding the plain meaning of § 5110 to be that "the phrase 'application therefor' means the application which resulted in the award of disability compensation that it to be assigned an effective date under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim").  Accordingly, the Veteran is not entitled to an effective date prior to February 10, 1998, the date of the final Board decision.  Instead, the proper date of the claim is the date of receipt of the first document which meets VA requirements after February 10, 1998, or when entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2010).

The Veteran and his representative submitted numerous documents between February 10, 1998, the date of the final Board decision, and November 20, 2003, the currently assigned effective date for the Veteran's service-connected left elbow and left shoulder disabilities.  The first document was received on June 4, 1998; however this letter was a Motion for Reconsideration of the February 1998 Board decision.  A Motion for Reconsideration is a specific and distinct claim separate from a claim of entitlement to service connection.  38 C.F.R. § 20.1001 (2010).  Accordingly, while the June 4, 1998 letter discussed the Veteran's left arm disorder, it was a motion to the Board to reconsider the February 1998 Board decision, not a claim to reopen the issue of entitlement to service connection for a left arm disorder.  As such, the June 4, 1998 letter does not constitute a claim to reopen the previously denied issue of entitlement to service connection for a left arm disorder.

The next document received from the Veteran or his representative was a letter from the Veteran received on March 29, 1999.  In this letter, as in the June 4, 1998 letter, the Veteran discussed his left arm disorder, but did so in conjunction with a specific claim "that an error was made in the Board[']s denial of service connection of my left elbow condition on February 10, 1998."  This letter was a motion to revise the February 1998 Board decision the basis of CUE.  CUE is a specific and distinct claim separate from a claim of entitlement to service connection.  38 C.F.R. § 20.1401 (2010).  As such, the March 29, 1999 letter does not constitute a claim to reopen the previously denied issue of entitlement to service connection for a left arm disorder.

On September 21, 1999, a memorandum was received from the Veteran's representative with an attachment.  The attachment included a May 1999 VA outpatient medical report and a September 1999 fax from the Veteran's Congressional representative.  The memorandum stated that the attachments were submitted so that they could be "made a part of his current appeal."  At that time, the only appeal was the Veteran's claim of whether there was CUE in the February 1998 Board decision.  Accordingly, the memorandum constituted a submission of further evidence for the Veteran's CUE claim, not a claim to reopen the previously denied service connection claim for a left arm disorder.  The attached fax from the Veteran's Congressional representative corroborates this intention, as it specifically says that the May 1999 VA outpatient medical report was intended for association with the Veteran's "file awaiting CUE review."  The May 1999 VA outpatient medical report itself does not contain any statements which indicated that the Veteran had an intent to submit a claim to reopen a previously denied claim.  As such, the September 21, 1999 memorandum and attachments do not constitute a claim to reopen the previously denied issue of entitlement to service connection for a left arm disorder.

The next document received was a November 1999 Appellant's Brief.  This document clearly and specifically stated that it was addressing the Veteran's pending appeal as to whether there was CUE in the February 1998 Board decision.  As such, the November 1999 Appellant's Brief does not constitute a claim to reopen the previously denied issue of entitlement to service connection for a left arm disorder.

In February 2000, the Board denied the appeal as to whether there was CUE in the February 1998 Board decision.  On June 20, 2000, a letter with enclosures was received from the Veteran's Senator.  The enclosure was a lengthy document which was another specific Motion for Reconsideration, this time of both the February 1998 and February 2000 Board decisions.  See 38 C.F.R. § 20.1001.  Accordingly, the June 20, 2000 letter and enclosures do not constitute a claim to reopen the previously denied issue of entitlement to service connection for a left arm disorder.  A second copy of this same enclosure was received from the Veteran's Congressional representative on July 11, 2000.  A third copy of the enclosure was then received as an attachment to a June 2000 Appellant's Brief.  This document clearly and specifically stated that it was addressing the pending CUE appeal.  Accordingly, these documents and duplicate enclosures do not constitute a claim to reopen the previously denied issue of entitlement to service connection for a left arm disorder.

On July 20, 2000, a letter was received from the Veteran's representative.  The letter was a request for an appointment with an employee at the RO and did not indicate an intent to reopen the previously denied claim.

An August 16, 2000 VA report of contact note stated that a conversation was held with the Veteran's representative.  The note stated that the Veteran's representative was specifically informed that the Veteran "could seek to reopen the previously and finally denied service connection claim by submitting new [and] material evidence."  As this note was an internal VA documentation of an oral conversation, it was not a "communication in writing" from the Veteran's representative, and it does not constitute a claim for VA purposes.  See 38 C.F.R. § 3.1(p).

Finally, on September 8, 2000, a letter was received from the Veteran's representative.  This letter included a paragraph which stated the following

On behalf of [the Veteran], I would like to file an original claim for service connection of an injury to [the Veteran's] left arm and shoulder due directly to an accident in June 1960 when a 100 lb. box of ammo fell onto [the Veteran's] left shoulder and left arm while [the Veteran] and another Army sold[i]er were unloading a one-ton Army truck of ammo.

This statement clearly and specifically stated that a request was being made "to file an original claim for service connection" for a left arm disorder.  The Veteran's representative followed up on this request with a July 2001 letter which pointed out that a new "original claim for service connection for" a left arm disorder had been filed in September 2000, but that the RO had not acted on the claim.  A further follow up letter was then received in December 2001, in which the Veteran's representative specifically stated that this was a new claim and was not related to the CUE claim that was pending adjudication by the Court at that time.  Accordingly, the Board finds that the September 8, 2000 letter constituted a claim to reopen the previously denied issue of entitlement to service connection for a left arm disorder.  See 38 C.F.R. § 3.1(p).  The next question for consideration, therefore, is the date entitlement to service connection for the Veteran's left elbow and left shoulder disabilities arose.  38 C.F.R. § 3.400.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2010).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In this case, the Veteran's service treatment records indicate that the Veteran had a pre-existing left arm disorder at the time of his entry into active military service, and an August 1960 letter from a private physician stated that the Veteran had left arm symptoms and reported a left arm injury about one week before service entrance.  A February 1992 VA bones examination diagnosed residuals from injury of the left upper extremity, and an April 1993 statement from the Veteran's commanding officer stated that the Veteran had been injured in June 1960, which resulted in the Veteran's removal from duty and eventual discharge.  Accordingly, at the time of the September 8, 2000 letter, the only missing element required for entitlement to service connection was a medical opinion as to whether the Veteran's pre-existing left shoulder disability had been permanently aggravated by military service.  See 38 C.F.R. §§ 3.304, 3.306.  That medical opinion was eventually provided by a November 2007 VA joints examination report.

Although the date of the VA examination represented the earliest date that the Veteran "proved" the final element of his claim, that date is not necessarily the same as the date entitlement arose.  As applied to original claims for benefits, the date the evidence is submitted or received is not relevant if considering the effective date of an award, even in connection with a claim that is pending for many years.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

The November 2007 VA examiner discussed the Veteran's pre-existing left arm disability, in-service injury, and "continuing medical care for a progressive left arm disability following his discharge from the US military."  On this basis, the examiner concluded that "[i]t is at least as likely as not (50/50 probability) that the [V]eteran's left arm disorder has its onset in or is otherwise related to the [V]eteran's military service," and that "[t]here is no clear and unmistakable evidence that any pre-existing left arm disorder was not aggravated by service."

Thus, it is apparent that the examiner concluded that the Veteran's left arm disability, currently diagnosed as degenerative joint disease of the left elbow and left shoulder, had always been related to military service.  See McGrath, 14 Vet. App. at 35.  Although evidence did not substantiate the claim for service connection for the currently diagnosed disabilities in this case until the date of the November 2007 examination, entitlement arose prior to the date of that examination.  Id.  The Board need not determine the precise date on which entitlement arose, as the evidence of record clearly indicates that it was not later than September 8, 2000, the date of the Veteran's claim to reopen the previously denied claim of entitlement to service connection for a left arm disorder.

Again, the general rule regarding effective dates of awards of service connection following a claim to reopen, is that the effective date of the award of service connection shall be the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, the date of receipt of the Veteran's claim to reopen the issue of entitlement to service connection for a left arm disorder, September 8, 2000, is the later of the two dates.  As such, September 8, 2000, is the appropriate effective date for service connection.  Id.

The Veteran and his representative claim that an effective date is warranted prior to September 8, 2000.  However, as discussed above, the evidence of record does not show that the Veteran submitted a formal or informal claim to reopen the previously denied issue of entitlement to service connection for a left arm disorder at any point between February 10, 1998 and September 8, 2000.  As such, an effective date prior to September 8, 2000, is not warranted.  Id.


ORDER

An effective date of September 8, 2000 for the grant of service connection for degenerative joint disease, left elbow, residual of left arm injury, is granted.

An effective date of September 8, 2000 for the grant of service connection for degenerative joint disease, left shoulder, residual of left arm injury, is granted.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA examination of his service-connected left elbow and left shoulder disabilities in November 2007, over 3 years ago.  In a July 2010 hearing before the Board, the Veteran stated that his left elbow and left shoulder symptoms had increased in severity since November 2007.  Therefore, an additional VA examination is needed to provide a current picture of the service-connected disabilities at issue on appeal.  38 C.F.R. § 3.327 (2010).

In addition, in the July 2010 hearing before the Board, the Veteran stated that he had received VA treatment for his service-connected disabilities six months before.  There are no medical records from this period of time currently associated with the claims file.  As such, an attempt must be made to ensure that any relevant records that do exist are associated with the claims file.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his service-connected left elbow and left shoulder disabilities.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in 

response to this request which have not been previously secured, to specifically include medical records from the VA medical center identified by the Veteran in the July 2010 hearing before the Board.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an orthopedic and neurologic examination to determine the current severity of his service-connected left elbow and left shoulder disabilities.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough orthopedic and neurologic examination of the Veteran's left elbow and left shoulder.  The orthopedic examiner must conduct full range of motion studies on the Veteran's left elbow and left shoulder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion 

studies must then be repeated after multiple repetitions and after any appropriate weight- bearing exertion.  With regard to the Veteran's left shoulder, the examiner must state whether there is any ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  With regard to the Veteran's left elbow, the examiner must state whether there is any ankylosis, joint fracture or other impairment of flail joint, nonunion of the radius and ulna with flail false joint, impairment of the ulna, impairment of the radius, or impairment of supination and pronation.

Then, after reviewing the Veteran's complaints and medical history, the orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairments due to his left elbow and left shoulder disabilities, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to any service-connected musculoskeletal disorder.

After a neurologic examination, the examiner must specifically state whether any neurologic manifestations found to be related to the Veteran's service-connected left elbow and left shoulder disabilities result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that 

wholly sensory involvement should be characterized as mild, or at most, moderate.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


